EX‑35.2 (logo) ncb National Cooperative Bank 2011 Crystal Drive Suite 8oo Arlington, Virginia 22202 FORM OF ANNUAL COMPLIANCE STATEMENT CERTIFICATION Wells Fargo Commercial Mortgage Trust 2016-C32, Commercial Mortgage Pass-Through Certificates, Series 2016-C32 (the “Trust”) I, Karyn Mann, on behalf of National Cooperative Bank, N.A., as NCB Master Servicer (the “Certifying Servicer”), certify to Wells Fargo Commercial Mortgage Securities, Inc. and its officers, directors and affiliates, and with the knowledge and intent that they will rely upon this certification, that: 1. I (or Servicing Officers under my supervision) have reviewed the Certifying Servicer’s activities during the preceding calendar year between January 1, 2016 and December 31, 2016 (the “Reporting Period”) and the Certifying Servicer’s performance under the Pooling and Servicing Agreement; and 2. To the best of my knowledge, based on such review, the Certifying Servicer has fulfilled all of its obligations under the Pooling and Servicing Agreement in all material respects during the Reporting Period. Date: February 3, 2017 National Cooperative Bank, N.A., as NCB Master Servicer /s/ Karyn Mann Karyn Mann Senior Vice President, Investor Compliance National Cooperative Bank, N.A.
